881 F.2d 1078
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Shelly F. WILLIAMS, Plaintiff-Appellant,v.LIFE INSURANCE COMPANY OF NORTH AMERICA, Defendant-Appellee.
No. 88-2193.
United States Court of Appeals, Sixth Circuit.
Aug. 11, 1989.

Before KEITH and RALPH B. GUY, Jr., Circuit Judges, and THOMAS G. HULL, Chief District Judge.*
PER CURIAM:


1
Plaintiff, Shelly F. Williams, appeals from the judgment of the district court granting summary judgment in favor of defendants on plaintiff's action to recover benefits under her husband's travel accident insurance policy.


2
We have reviewed the record and the briefs submitted in this matter, and have heard argument of counsel.  Upon our review, we find no error warranting reversal.  Accordingly, we affirm the order of the district court, the Honorable Ralph M. Freeman, Eastern District of Michigan, based upon the reasoning of its Memorandum Opinion filed on September 30, 1988.



*
 The Honorable Thomas G. Hull, Chief U.S. District Judge for the Eastern District of Tennessee, sitting by designation